         Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,

                           Plaintiff,                      Case No. 20-CV-4432
            v.
RCG ADVANCES, LLC, a limited liability
company, f/k/a Richmond Capital Group, LLC, also
d/b/a Viceroy Capital Funding and Ram Capital
Funding,

RAM CAPITAL FUNDING LLC, a
limited liability company,

ROBERT L. GIARDINA, individually and as an
owner and officer of RCG ADVANCES, LLC,

JONATHAN BRAUN, individually and as a de
facto owner and an officer or manager of RCG
ADVANCES, LLC, and

TZVI REICH, a/k/a Steven Reich, individually and
as an owner and officer of RAM CAPITAL
FUNDING LLC, and as a manager of RCG
ADVANCES, LLC,

                              Defendants.


           DEFENDANT JONATHAN BRAUN’S ANSWER WITH
  AFFIRMATIVE DEFENSES TO FEDERAL TRADE COMMISSION COMPLAINT

        Defendant Jonathan Braun , individually and as a de facto owner and an officer or

 manager of RCG Advances, LLC, (“Braun” or “Defendant Braun”), by his attorneys Baratta,

 Baratta & Aidala LLP, answering the Complaint filed by the Federal Trade Commission (the

 “FTC” or the “Plaintiff”), states as follows:

        1.      Defendant Braun denies on information and belief that he has any information

 sufficient to form a belief that he has engaged in or participated in any actions that entitle

 Plaintiff to the relief stated in Paragraph 1 of the Complaint, and that the statute cited in


                                                 1
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 2 of 10




Paragraph 1 of the Complaint is subject to the determination of the Court and related decisional

authority.

                                JURISDICTION AND VENUE
       2.       Defendant Braun denies having any knowledge or information sufficient to

form a belief as to the allegations in Paragraph 2 of the Complaint. All of said allegations are

subject to the Court’s determination of the statutes cited and related decisional authority.

       3.       That the burden of proof to establish that venue is proper with respect to the

allegation in Paragraph 3 of the Complaint is incumbent on Plaintiff and not on Defendant

Braun. All of said allegations are subject to the Court’s determination of the statutes cited and

related decisional authority.

                                          PLAINTIFF
       4.      That Defendant Braun does not have sufficient information or knowledge to

form a belief as to whether Plaintiff can establish the allegations in Paragraph 4 of the

Complaint. All of said allegations are subject to the Court’s determination of the statutes cited

and related decisional authority.

       5.      The allegations contained in Paragraph 5 of the Complaint are required to be

proved by Plaintiff, and Defendant Braun does not have sufficient information or knowledge to

form a belief with respect to the allegations herein. All of said allegations are subject to the

Court’s determination of the statutes cited and related decisional authority.

                                        DEFENDANTS

       6.      Defendant Braun denies having sufficient knowledge or information to form a

belief as to the allegations set forth in Paragraph 6 of the Complaint.

       7.      That Defendant Braun, on information and belief, denies that he has sufficient

knowledge to form a belief as to Paragraph 7 of the Complaint.

                                                2
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 3 of 10




        8.      Defendant Braun denies having sufficient knowledge or information to form a

belief as to the allegations set forth in Paragraph 8 of the Complaint, except that Defendant

Braun admits Giardina lives in this district.

        9.      Defendant Braun denies the allegations in Paragraph 9 of the Complaint except

that he resides in this District.

        10.     Defendant Braun denies that he has knowledge or information sufficient to form

a belief as to the allegations set forth in Paragraph 10 of the Complaint, except that Defendant

Braun admits Reich lives in this district.

                                    COMMON ENTERPRISE

        11.     Defendant Braun denies the allegations contained in Paragraph 11 of the

Complaint.

                                             COMMERCE

        12.     Defendant Braun proffers that the allegations contained in Paragraph 12 of the

Complaint citing a statute are subject to the Court’s interpretation and related decisional

authority.

                             DEFENDANT BUSINESS ACTIVITIES

        13.     Defendant Braun denies the allegations contained in Paragraph 13 of the

Complaint, and did not work in concert with all of the other named Defendants to violate any of

the statutes cited in the Complaint.

        14.     That Defendant Braun denies the allegations contained in Paragraph 14 of the

Complaint, and refers to the terms of the Merchant Credit Agreements (“MCA”) stated in the

Complaint.

        15.     Defendant Braun denies the allegations contained in Paragraph 15 of the


                                                3
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 4 of 10




Complaint, and refers to the terms of the MCA.

             Defendant’s Misrepresentations Regarding Their Financing Products

       16.      Defendant Braun denies, on information and belief, having sufficient knowledge

as to the allegations contained in Paragraph 16 of the Complaint.

       17.      Defendant Braun denies Paragraph 17 of the Complaint, and refers to the terms

and conditions of the MCA.

       18.      Defendant Braun submits that the allegations contained in Paragraph 18 of the

Complaint are subject to determination by the Court as per the applicable statutes as made and

provided, and statutory decisions with respect to the MCA.

       19.      Defendant Braun denies, on information and belief, having sufficient knowledge

as to the allegations contained in Paragraph 19 of the Complaint and refers to the MCA with

respect to the terms and conditions of those agreements, and the applicable law governing the

agreements.

       20.      Defendant Braun denies having sufficient knowledge or information to form a

belief as to the allegations in Paragraph 20 of the Complaint, and refers to the MCA with

respect to the terms and conditions of those agreements, and the determination by the Court as

to the statutes cited in the Complaint and the related decisional authority.

                               Defendants’ Collection Practices

       21.       Defendant Braun, on information and belief, denies the allegations in Paragraph

21 and refers the Court to the terms and conditions of the MCA, and the interpretation of the

statutes cited in the Complaint and the related decisional authority.

       22.      Defendant Braun denies the allegations contained in Paragraph 22 of the

Complaint.


                                                4
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 5 of 10




       23.     Defendant Braun denies the allegations contained in Paragraph 23 of the

Complaint.

       24.     Defendant Braun denies the allegations contained in Paragraph 24 of the

Complaint.

       25.     Defendant Braun denies the allegations contained in Paragraph 25 of the

Complaint.

       26.     Defendant Braun denies the allegations contained in Paragraph 26 of the

Complaint.

       27.     Defendant Braun denies the allegations contained in Paragraph 27 of the

Complaint.

                          Defendant’s Unauthorized Withdrawals

       28.     Defendant Braun denies the allegations contained in Paragraph 28 of the

Complaint.

       29.     Defendant Braun denies the allegations contained in Paragraph 29 of the

Complaint.


                             VIOLATIONS OF THE FTC ACT

       30.     Defendant Braun submits that the section of the FTC Act cited in Paragraph 30

of the Complaint is subject to the Court’s determination of the statute and the related decisional

authority.

       31.     Defendant Braun submits that the section of the FTC Act cited in Paragraph 31

of the Complaint is subject to the Court’s determination of the statute and the related decisional

authority.

       32.     Defendant Braun submits that the section of the FTC Act cited in Paragraph 32

                                               5
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 6 of 10




of the Complaint is subject to the Court’s determination of the statute and the related decisional

authority.

                                        COUNT I
                    (Misrepresentations Regarding Financing Products)
       33.     Defendant Braun denies the allegations stated in Paragraph 33 of the Complaint.

       34.     Defendant Braun denies the allegations stated in Paragraph 34 of the Complaint.

       35.     Defendant Braun denies the allegations stated in Paragraph 35 of the Complaint.

                                         COUNT II
                          (Unfair Use of Confessions of Judgment)
       36.     Defendant Braun denies the allegations stated in Paragraph 36 of the Complaint.

       37.     Defendant Braun denies the allegations stated in Paragraph 37 of the Complaint.

       38.     Defendant Braun denies the allegations stated in Paragraph 38 of the Complaint.




                                         COUNT III
                                 (Unfair Collection Threats)
       39.     Defendant Braun denies the allegations stated in Paragraph 39 of the Complaint.

       40.     Defendant Braun denies the allegations stated in Paragraph 40 of the Complaint.

       41.     Defendant Braun denies the allegations stated in Paragraph 41 of the Complaint.

                                        COUNT IV
                                 (Unauthorized Withdrawals)
       42.     Defendant Braun denies the allegations stated in Paragraph 42 of the Complaint.

       43.     Defendant Braun denies the allegations stated in Paragraph 43 of the Complaint.

       44.     Defendant Braun denies the allegations stated in Paragraph 44 of the Complaint.



                                    CONSUMER INJURY
       45.     Defendant Braun denies the allegations stated in Paragraph 45 of the Complaint.

                                               6
         Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 7 of 10




                        THE COURT’S POWER TO GRANT RELIEF

         46.    Defendant Braun submits that the section of the FTC Act cited in Paragraph 46

 of the Complaint is subject to the determination by the Court and the related decisional

 authority.


                                    AFFIRMATIVE DEFENSES
                               FIRST AFFIRMATIVE DEFENSE
         The Complaint fails to state any cause of action upon which relief can be granted with

 respect to Counts I, II, II and IV stated in the Complaint.

                             SECOND AFFIRMATIVE DEFENSE
        Plaintiff has delayed the commencement of this action to the prejudice of Defendant

Braun and as such, Plaintiff’s claims are barred by the doctrine of latches.


                              THIRD AFFIRMATIVE DEFENSE
        Defendant Braun relied upon the procedures established by the other Defendants in the

case.

                             FOURTH AFFIRMATIVE DEFENSE
         Defendant Braun affirmatively alleges that he should not be held liable for the actions of

the other Defendants in the case.

                              FIFTH AFFIRMATIVE DEFENSE
         Defendant Braun did not and has not engaged in or caused any advertising of the

 company’s financing products and, therefore, is not responsible for any of the alleged

 wrongdoing of the entities or individuals with respect to the claims made by the Plaintiff.




                                                 7
        Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 8 of 10




                              SIXTH AFFIRMATIVE DEFENSE
        The relief sought by Plaintiff against Defendant Braun should not be granted, as

Defendant Braun was not in control of or did he act in concert with any of the Defendants listed

in the Complaint with respect to the allegations of alleged wrongdoing contained in the

Complaint.

                           SEVENTH AFFIRMATIVE DEFENSE
       Defendant Braun maintains that he did not violate any of the Federal statutes cited in the

Complaint, and that he did not commit any wrongdoing and is not liable for any such

wrongdoing alleged by Plaintiff, so that Plaintiff is not entitled to the relief demanded against

him.




                            EIGHTH AFFIRMATIVE DEFENSE
        As a result of Defendant Braun’s current status and position, he is unable to perform any

actions that would cause or tend to cause any of the actions alleged in the Complaint that would

result in wrongful actions that would entitle Plaintiff to the relief requested in the Complaint.



                             NINTH AFFIRMATIVE DEFENSE
        Plaintiff claims to represent individuals and commercial entities that agreed to the MCA

and received financial monetary benefit. All of said individuals and entities would be unjustly

enriched if any monetary damages were awarded against Defendant Braun.

                             TENTH AFFIRMATIVE DEFENSE
        The Complaint seeks equitable relief and an injunction against Defendant Braun

alleging that he acted in concert with the other Defendants based upon specific actions that

Defendant Braun denies and, therefore, no such relief should be granted against him.

                                                8
         Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 9 of 10




                            ELEVENTH AFFIRMATIVE DEFENSE
         Defendant Braun has not engaged in any business practices that entitle Plaintiff to the

 injunction and damages that Plaintiff has requested in its Complaint.

                                   DEMAND FOR JURY TRIAL
          Defendant Braun hereby demands a jury trial on all causes of action and claims with

respect to which he has a right to a jury trial.

          WHEREFORE, Defendant Braun respectfully submits that Plaintiff’s request for the

following relief be denied in all respects:

          (a)   a permanent injunction preventing future violations of the FTC Act;

          (b)   an award of damages including rescission, reformation of contracts, restitution,

the refund of monies paid and disgorgement of ill gotten gains;

          (c)   the costs of the within action, and other relief as may be determined by the Court;

and

          (d)   that the Court dismiss this action and award Defendant Braun the costs of this

action, and any other relief as to this Court may seem just and proper.

Dated: New York, New York
       October 14, 2020
                                                   Respectfully Submitted,
                                                   BARATTA, BARATTA & AIDALA LLP
                                                   Counsel for Defendant JONATHAN BRAUN

                                         By:       \s\ Arthur L. Aidala
                                                   Arthur L. Aidala (AA1967)
                                                   546 Fifth Avenue
                                                   New York, NY 10036
                                                   (212) 750-9700

                                         By:       \s\ Joseph P. Baratta
                                                   Joseph P. Baratta (JB1938)
                                                   546 Fifth Avenue
                                                   New York, NY 10036
                                                   (212) 750-9700

                                                      9
              Case 1:20-cv-04432-LAK Document 60 Filed 10/14/20 Page 10 of 10




To:         Ioana Gorecki, Esq.
            Marguerite L. Moeller, Esq.
            Michael D. White, Esq.
            Federal Trade Commission

            Anthony Varbero, Esq.
            Attorney for Defendants
            RICHMOND CAPITAL GROUP LLC,
            ROBERT L. GIARDINA, and MICHELLE GREGG

            Jeremy Iandolo, Esq.
            Attorney for Defendants
            RICHMOND CAPITAL GROUP LLC,
            ROBERT L. GIARDINA, and MICHELLE GREGG

            Terenzi & Confusione, P.C.
            Co-Counsel for Defendants
            RAM CAPITAL FUNDING LLC and TZVI REICH A/K/A STEVE REICH

            Law Offices of Thomas A. Harvey PLLC
            Co-Counsel for Defendants
            RAM CAPITAL FUNDING LLC and TZVI REICH A/K/A STEVE REICH




G:\BB&A\CLIENTS-BBA\Braun\FTC v Braun\Answer to Complaint\Answer - Jonathan Braun 20201014.docx




                                                                                10
